DETAILED ACTION
The present Office action is in response to the After Final response on 3 AUGUST 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, and 17-20 have been amended. No claims have been added or cancelled. Claims 1-20 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/03/2021, with respect to claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-16 has been withdrawn. 
Concerning claims 17-20, the scope is broader than those in claims 1-16. In an interview dated 08/16/2021 the Examiner suggested amending claim 17 to reflect the subject matter in either independent claim 1 or independent claim 9. Applicant’s representative accepted an examiner’s amendment to claim 17. See attached PTO-413.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment issue fee.
Authorization for this examiner’s amendment was given on 16 AUGUST 2021 in a telephonic interview with Applicant’s representative Keith A. Schonberger (Reg. No. 70,820). See attached PTO-413.

A. Claim 17 is amended to read:
--17.	(Currently amended) A method, comprising:
receiving encoded video data from a bitstream;
updating a probability model based on the encoded video data; and
using a second number of bits determined based on the updated probability model to entropy decode all of the encoded video data, wherein the second number of bits is less that the first number of bits.--

	B. Claim 19 is amended to read:
	--19.	(Currently amended) The method of claim 17, further comprising:
receiving data indicative of the second number of bits based on the probability model update

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2020/0322610 A1 (hereinafter “Leleannec”), there is no teaching or suggestion for using asymmetric values for updating a probability model of an entropy coder and applying the probability model. The disclosure of Leleannec describes receiving values from a bitstream for updating a probability model. See Leleannec, FIG. 16 and [0069]. However, Leleannec fails to provide for the asymmetric proper of updating and using the probability model, as required by the claim. For these reasons and Applicant’s arguments that have been considered persuasive in light of the claim limitations as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481